SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

438
TP 16-02001
PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND SCUDDER, JJ.


IN THE MATTER OF AKEEM A. BRENSON, PETITIONER,

                      V                                            ORDER

DONALD VENETTOZZI, DIRECTOR, SPECIAL HOUSING,
NEW YORK STATE DEPARTMENT OF CORRECTIONS AND
COMMUNITY SUPERVISION, RESPONDENT.


AKEEM A. BRENSON, PETITIONER PRO SE.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE
OF COUNSEL), FOR RESPONDENT.


     Proceeding pursuant to CPLR article 78 (transferred to the
Appellate Division of the Supreme Court in the Fourth Judicial
Department by order of the Supreme Court, Seneca County [Dennis F.
Bender, A.J.], entered October 27, 2016) to review a determination of
respondent. The determination found after a tier III hearing that
petitioner had violated various inmate rules.

     It is hereby ORDERED that the determination is unanimously
confirmed without costs and the petition is dismissed.




Entered:    April 28, 2017                       Frances E. Cafarell
                                                 Clerk of the Court